Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-10 are pending.
Priority
	The instant invention claims priority to provisional application 63/035,140, filed 06/05/2020, and Canadian application CA3081988, filed 06/05/2020.
Specification
The disclosure is objected to because of the following informalities:
Many words are spelled incorrectly.  For example, see the word “disclosure” on page 1, line 10; the word “somatostatin” on page 5; the word “hyperglycemia” on pages 8 and 11; and the word “neurotransmitter” on page 13.
On page 1, line 11, the article “the” appears to be missing prior to “release.” 
Appropriate correction is required.
	The following statements are noted, but not objected to:
-Pg. 1, lines 12-14—“It is the Applicant's understanding that what follows in the Background section of the present disclosure is accepted by at least some experts in the field of nutritional supplements.”
It is not understood what is accepted by some experts and what is not accepted by other experts.
-Pg. 7, lines 17-20—"Notwithstanding that the Applicant does not wish to be held to any particular theory, the Applicant postulates that the combination of GABA with the aforementioned amino acid stack secretagogue may catalyze levels of circulating hGH activates high levels of cellular resilience factors.”
It is not understood if the instantly claimed invention is just a postulation or not.

Claim Objections
Claims 4-6 and 8-11 are objected to because of the following informalities:
-Claims 4-6 and 8-10 recite mg ranges that are not true ranges.  For example, claim 4 recites “Lysine in the mass range 500mg and 1500mg.”  A range is the difference between the largest and smallest values in a set of data, and not two numbers.  As written, it appears that the mg amounts could be either 500mg or 1500mg; it is not clear that this phrase means that the mass range is from 500mg to 1500mg.  
For the purposes of examination, the “and” in the mass range recitations is interpreted as “to.” 
-Claim 11 is depicted as a number and nothing else.  As such, claim 11 should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-The phrase “which does not include non-amino acid nutritional supplementation” in claims 1-2 and 7 is confusing because it is preceded by the phrase “consisting of unmodified rapidly absorbed free-form amino acids” and is followed by the phrase “said amino acids consisting of.”  The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith").  See MPEP 2111.03.
Since the nutritional supplement consists of unmodified rapidly absorbed free-form amino acids, it is not understood why the preamble excludes anything; the term “consisting” already excludes other elements.
For the purposes of examination, the phrase “which does not include non-amino acid nutritional supplementation” is interpreted as not further limiting the claim. 
-The phrases “consisting of unmodified rapidly absorbed free-form amino acids,” and “consisting of unmodified rapidly absorbed free-from crystalline amino acids,” in claims 1-2 and 7, are confusing because the body of the claim recites “(a) branched chain amino acids. . .(b) free form amino acids. . .(c) free form amino acid.”  If the nutritional supplement consists of unmodified rapidly absorbed free-form amino acids, why does the body of the claim recite (a) as branched chain amino acids and (b) and (c) and as free form amino acids?  Are the branched chain amino acids also free-form amino acids or are they not?
For the purposes of examination, the “branched chain amino acids” are interpreted as “free form amino acids.” 
-The phrase “in an amino acid stack” in claims 1-2 and 7, is confusing because the specification does not define this term and the art recognized definition of an amino acid stack is a combination of two or more supplements, such as washing down a tablet or capsule with a creatine powder drink (see Optimum Nutrition, PTO-892).  Since the amino acids recited in the instant claims are in one product, it is not understood why they are being described as a stack.
For the purposes of examination, the phrase is interpreted as not further limiting the claims.
-The phrase “chosen from the group” in (a) and (b) of claims 1-2 and 7 is confusing because it is not clear if, for example, the branched chain amino acids (i), (ii), and (iii) all have to be chosen, or if (i) or (ii) or (iii), or a combination thereof, can be chosen.  Since the transitional term “consisting of” is closed language, it is not understood how the amino acids can be chosen since the nutritional supplement consists of them.
For the purposes of examination, this phrase is interpreted as “leucine, isoleucine and valine as branched amino acids; and lysine, glutamine, ornithine, arginine and glycine as free form amino acids.”
Claims 3-6, and 8-10 are rejected as being dependent on claims 1-2 and 7.  
-Claim 3 recites the limitation "the amino acid arginine.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 8 recite the limitation "the mass range.”  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3, which recites “wherein the amino acids further consist of the amino acid arginine,”  depends from claim 2, wherein claim 2 consists of a nutritional supplement containing eight amino acids.  A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step. See MPEP 2111.03.  As such, claim 3 appears to broaden the “consisting of” supplement of claim 2.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Claims 4-6 are rejected as being dependent on claim 3.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: Due to indefiniteness, claims 1-10 are interpreted as discussed in the above 35 USC 112 rejection.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,346,264 to White (published 2002, PTO-892) in view of Link (Dr. Axe, published 2017, PTO-892).
	White ‘264 teaches a supplement for restoring growth hormone levels (title, abstract).  
	Specifically claimed by White ‘264, is the following:

    PNG
    media_image1.png
    692
    616
    media_image1.png
    Greyscale
(Col. 7-8).
	Glutamine is further taught as comprising 200mg-100mg of the supplement (Col. 6, lines 44-64).  
	While White ‘264 teaches a nutritional supplement consisting of the branched amino acids leucine, isoleucine, and valine, and the free form amino acids lysine, glutamine, ornithine, arginine and glycine, it differs from that of the instantly claimed invention in that it does not teach free form amino acid gamma-aminobutyric acid (GABA).  
	Link teaches the brain-boosting, anxiety busting power of a GABA supplement (title).  
	GABA can be used to relieve anxiety, improve sleep, reduce depression, relieve PMS, decrease inflammation, improve focus in ADHD and increase levels of growth hormone (pages 4-7).  
	Dosages of 250mg-800mg are taught (pages 13-14).  Doses can vary based on age, sex and weight (pg. 13).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the GABA of Link to the supplement of White ‘264, to arrive at the instantly claimed nutritional supplement.  One of ordinary skill in the art would have been motivated to add GABA to the nutritional supplement of White ‘264, with a reasonable expectation of success, because White ‘264 is directed toward nutritional supplements comprising amino acids for restoring growth hormone levels and Link teaches GABA, an amino acid, as a nutritional supplement that increases levels of growth hormone.  
"It is prima facie obvious to combine two compositions (amino acid nutritional supplement and another GABA amino acid nutritional supplement) each of which is taught by the prior art to be useful for the same purpose (increasing growth hormone levels) in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.

Claims 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,346,264 to White (published 2002, PTO-892) in view of Link (Dr. Axe, published 2017, PTO-892) as applied to claims 1-4 and 7-8 above, and further in view of Thorne (published 12/04/2019, PTO-892).	
	White ‘264 and Link are applied as discussed in the above 35 USC 103 rejection.
	While White ‘264 and Link teach a nutritional supplement consisting of the branched amino acids leucine, isoleucine, and valine; the free form amino acids lysine, glutamine, ornithine, arginine and glycine; and the free form amino acid gamma-aminobutyric acid, they differ from that of the instantly claimed invention in that they do not teach 100mg of GABA.
	Thorne teaches dietary supplements of GABA in 100mg dosages for use one to three times daily, as recommended by a health professional (page 1).  250mg dosage forms are also taught (pg. 2).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to modify the GABA dosages of White ‘264 and Link to exemplify 100mg GABA dosages, as taught by Thorne, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to modify the GABA dosages to exemplify 100mg GABA dosages, with a reasonable expectation of success, because Link teaches that GABA doses can vary based on age, sex and weight, and Thorne teaches a range of 100mg-300mg dosages of GABA, as recommended by a health professional.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP 2144.05(II)

The instant claims recite intended uses, such as “for ingestion by humans for restoring growth hormone levels,” “to be ingested by humans in a daily dosage.” A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, since the prior art teaches these supplements for oral consumption in humans, the intended use recitations are considered met.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 6,346,264 to White (published 2002, PTO-892) in view of Link (Dr. Axe, published 2017, PTO-892). 
White ‘264 teaches a supplement for restoring growth hormone levels (title, abstract).  
Specifically claimed by White ‘264, is the following:

    PNG
    media_image1.png
    692
    616
    media_image1.png
    Greyscale
(Col. 7-8).
	Glutamine is further taught as comprising 200mg-100mg of the supplement (Col. 6, lines 44-64).  
	While White ‘264 teaches a nutritional supplement consisting of the branched amino acids leucine, isoleucine, and valine, and the free form amino acids lysine, glutamine, ornithine, arginine and glycine, it differs from that of the instantly claimed invention in that it does not teach free form amino acid gamma-aminobutyric acid (GABA).  
	Link teaches the brain-boosting, anxiety busting power of a GABA supplement (title).  
	GABA can be used to relieve anxiety, improve sleep, reduce depression, relieve PMS, decrease inflammation, improve focus in ADHD and increase levels of growth hormone (pages 4-7).  
	Dosages of 250mg-800mg are taught (pages 13-14).  Doses can vary based on age, sex and weight (pg. 13).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the GABA of Link to the supplement of White ‘264, to arrive at the instantly claimed nutritional supplement.  One of ordinary skill in the art would have been motivated to add GABA to the nutritional supplement of White ‘264, with a reasonable expectation of success, because White ‘264 is directed toward nutritional supplements comprising amino acids for restoring growth hormone levels and Link teaches GABA, an amino acid, as a nutritional supplement that increases levels of growth hormone.  Furthermore, "It is prima facie obvious to combine two compositions (amino acid nutritional supplement and another GABA amino acid nutritional supplement) each of which is taught by the prior art to be useful for the same purpose (increasing growth hormone levels) in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.06

Claims 5-6 and 9-10 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 6,346,264 to White (published 2002, PTO-892) in view of Link (Dr. Axe, published 2017, PTO-892), as applied to claims 1-4 and 7-8 above, and further in view of Thorne (published 12/04/2019, PTO-892).	
White ‘264 and Link are applied as discussed in the above 35 USC 103 rejection.
	While White ‘264 and Link teach a nutritional supplement consisting of the branched amino acids leucine, isoleucine, and valine; the free form amino acids lysine, glutamine, ornithine, arginine and glycine; and the free form amino acid gamma-aminobutyric acid, they differ from that of the instantly claimed invention in that they do not teach 100mg of GABA.
	Thorne teaches dietary supplements of GABA in 100mg dosages for use one to three times daily, as recommended by a health professional (page 1).  250mg dosage forms are also taught (pg. 2).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to modify the GABA dosages of White ‘264 and Link to exemplify 100mg GABA dosages, as taught by Thorne, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to modify the GABA dosages to exemplify 100mg GABA dosages, with a reasonable expectation of success, because Link teaches that GABA doses can vary based on age, sex and weight, and Thorne teaches a range of 100mg-300mg dosages of GABA, as recommended by a health professional.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP 2144.05(II)

The instant claims recite intended uses, such as “for ingestion by humans for restoring growth hormone levels,” “to be ingested by humans in a daily dosage.” A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, since the prior art teaches these supplements for oral consumption in humans, the intended use recitations are considered me.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622   

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622